Citation Nr: 0118661	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  96-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1986 to March 1990.

Initially, the Board of Veterans' Appeals (Board) notes that 
its review of the record reflects that a claim not currently 
developed for appellate review was denied on the basis that 
it was not a well-grounded claim, and may therefore be 
subject to readjudication by the regional office (RO) 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 113 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A) (VCAA).  More specifically, an April 
2000 rating decision denied service connection for right 
shoulder pain.  The file does not reflect that the veteran 
filed a notice of disagreement with the decision as to this 
claim, and it appears to have become final. 


FINDING OF FACT

There is no competent medical evidence demonstrating the 
presence of any disability associated with the veteran's 
neck.


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that the veteran's claim has 
already been developed within the guidelines recently 
established by the VCAA.  First, there is no indication that 
there are any outstanding relevant documents or records that 
have not already been obtained.  In addition, the veteran has 
been placed on notice of the law and regulations pertinent to 
his claim and further notice of this information would be 
both redundant and unnecessary.  Finally, pursuant to the 
Board's remand of June 1997, the RO obtained the opinion of 
an appropriate examiner regarding the etiology of any neck 
disorder, and in view of the lack of any current diagnosis by 
that examiner, the RO specifically notified the veteran in a 
supplemental statement of the case that the claim was being 
denied on the basis of a lack of evidence of current chronic 
disability linked to service or service-connected disability.  
Thereafter, an April 2000 supplemental statement of the case 
again advised the veteran that he must provide evidence of a 
current chronic neck disability which was incurred in or 
aggravated by service.  

Moreover, although the new law revised the former 38 U.S.C.A. 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
of a well-grounded claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim, the new law does not require that the Secretary 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought when there is no reasonable possibility that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  Further, there is no obligation to obtain a 
Department of Veterans Affairs (VA) medical examination or 
opinion unless the claimant makes a showing with competent 
evidence of current disability or persistent or recurrent 
symptoms of disability.  For the reasons set out below, the 
Board finds the claimant has not made such a showing.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In other words, the recent legislative change that eliminated 
the concept of a well-grounded claim did not in any way alter 
the basic statutory requirement that there must be a present 
disability before service connection may be granted.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records do not reflect complaints, treatment, 
or findings of any neck disorder.  

VA examination in May 1990 noted that tenderness at C6 had 
reportedly been found on an evaluation the veteran had 
undergone for the B. police squad without radiation or other 
deficit.  

An October 1990 rating decision granted service connection 
for a left shoulder disorder, and a noncompensable rating was 
assigned.

March 1995 VA joints examination revealed the veteran's 
history of some neck pain during service that continued 
periodically thereafter and had worsened as a result of a 
work-related incident in August 1994.  Physical examination 
revealed some pain with neck rotation of 90/65 degrees, 
lateral bending of 45/45 degrees, flexion at 40 degrees and 
extension at 40 degrees.  There was also muscular tenderness 
at the posterior neck and at the left trapezius muscle.  In 
his assessment, the examiner noted that the veteran's neck 
had a history of pain in the military and continuing 
thereafter, including the left trapezius muscle.  The 
continued symptoms were diagnosed as chronic muscular strain 
and it was further noted that degenerative status in the neck 
was per VA radiology (although X-rays of the cervical spine 
were ordered, it is not clear whether these were accomplished 
at this time).  The examiner went on to comment that the 
cervical nerve roots were probably okay.  The upper extremity 
symptoms associated with the neck were diagnosed as referred 
discomfort from the neck and shoulder.  In discussing the 
left shoulder, the examiner indicated that the trapezius 
muscle symptoms were diagnosed as chronic muscular strain 
which was partly associated with the veteran's neck problem.  
The examiner also noted that the neck and other symptoms were 
probably increased with chronic tension and/or depression and 
that some continuing neck pain was probable.  

A March 1995 rating decision denied service connection for a 
neck disability but granted a 10 percent evaluation for the 
veteran's left shoulder disorder.

VA outpatient records from July 1995 reflect that the 
veteran's complaints included constant left shoulder pain 
radiating to the neck and down the arm, and examination 
revealed full range of motion of the neck without pain.  July 
1995 magnetic resonance imaging (MRI) of the cervical spine 
was interpreted to reveal no significant disc protrusions or 
degenerative changes.  Overall findings were found to reflect 
negative findings.  X-rays of the cervical spine at this time 
also revealed negative findings.

Private medical records from August and September 1995 
reflect continuing complaints of left shoulder pain radiating 
into the trapezius and left lateral neck.  In the middle of 
September, there was an impression that included chronic 
cervicothoracic musculoligamentous strain with severe 
myofascial syndrome and later in the month, physical 
examination revealed less rigidity of the cervical and upper 
thoracic area with some minor recurrences of segmental 
restrictions at C2, C7, T1 and T2.

January 1996 VA peripheral nerves examination revealed that 
the veteran reported being evaluated by Dr. P. C. in the 
summer of 1995, at which time abnormal nerve conduction and 
physical findings were interpreted to reveal ulnar neuritis.  
It was further noted that the veteran was previously seen by 
this examiner in November 1995, at which time an 
electromyogram (EMG) of the left upper extremity and cervical 
paraspinous muscles produced equivocal results, but some 
evidence of abnormality at C5-6.  The examiner went on to 
conclude that the veteran's subjective complaints far 
outweighed any objective findings and made evaluation 
difficult.  The examiner also believed that there was no 
evidence either historically or in the medical record to 
suggest nerve injury arising out of the in-service fall of 
1989.  

February 1996 VA joints examination indicated that the 
veteran reported that his neck was not painful, and MRI of 
the neck plus regular X-rays of the neck were reported as 
indicating normal findings in July 1995.

In March 1996, the veteran's left shoulder disability was 
increased to 20 percent, and in August 1997, it was increased 
to 30 percent.

December 1997 VA X-rays of the cervical spine were 
interpreted to reveal minimal intervertebral disc space 
narrowing at C7-T1 with no significant osteophyte formation 
or encroachment on neural foramina or spinal canal.

VA medical examination in January 1998 revealed that in the 
process of describing his left shoulder pain, the veteran 
reported intermittent radiating pain into the left neck 
region.  When asked if he hurt his neck in the in-service 
fall, he responded that he did not know, but that the neck 
pain occurred with his shoulder pain.  He believed that it 
was radiating pain from the shoulder that went into the neck.  
Examination of the cervical spine was essentially negative as 
there was full range of motion with forward flexion to 60 
degrees, hyperextension to 75 degrees, right lateral bending 
to 45 degrees, left lateral bending to 45 degrees, and 
rotation of the chin to the right of 80 degrees and to the 
left of 80 degrees.  Palpation of the cervical spine muscles 
did not reveal any true trigger point tenderness until the 
superior trapezius area superior and medical to the shoulder 
joint itself.  December 1997 X-rays were noted to reveal 
essentially negative findings of any significant bone or 
joint pathologic changes, and slight flattening of a normal 
cervical lordosis but no evidence of any narrowing of the 
disc space other than C7-T1 which, as transitional vertebrae, 
he believed to be within normal limits.  

In examining the veteran, the January 1998 examiner was 
tempted to view his problems as being a "symptom 
enhancement" syndrome as further enhanced by a bizarre type 
of sensory hypoesthesia of the hand which was previously 
diagnosed as affecting the ulnar nerve but which was not 
found to fit into the ordinary ulnar nerve type of difficulty 
by this examiner.  

Additional VA outpatient records for the period of March 1998 
to March 1999 reflect that in April 1998, the veteran sought 
a refill of pain medication for shoulder and referred neck 
pain.  At this time, physical examination did not reveal 
objective results to suggest that the veteran was suffering 
from a disease that required narcotics.  At the end of the 
month, the assessment was chronic neck/shoulder pain.  In 
September 1998, the veteran again complained of neck and left 
shoulder pain, and it was noted that the veteran had recently 
undergone shoulder arthroscopy in July 1998.  In October 
1998, the impression included enhanced cutaneous pain 
response of the left upper extremity and neck.

In a supplemental report dated in March 1999, the January 
1998 VA examiner stated that the veteran's "X-rays and 
clinical examination revealed no problem with the cervical 
spine and therefore no diagnosis was made."  

VA outpatient records for the period of October 1999 to March 
2000 reflect that in January 2000, the veteran's complaints 
included pain in the neck.  In March 2000, it was believed 
that the veteran needed further development as to his neck 
pain.  At this time, the examiner indicated that he was going 
to order an EMG and nerve conduction velocity study of the 
upper extremity to rule out peripheral entrapment and 
neuropathy that would account for shoulder pain and possibly 
carpal tunnel, although the examiner believed that this was 
unlikely given the clinical history and physical examination.  
Regarding the veteran's neck pain, the examiner indicated 
that if this was revealed by EMG, the veteran would be 
referred to either a neurosurgeon or a spine specialist.  Two 
days later, it was noted that recent EMG and nerve conduction 
studies that had been done to rule out cervical impingement 
were unremarkable.

VA joints examination in March 2000 revealed that the veteran 
reported having to be careful with his neck due to pain and 
that certain activities were limited by the pain in his neck.  
There was pain in the neck and the left trapezius muscle, and 
objective examination indicated that the neck had normal 
motion with some pain.  The assessment included continued 
pain at the trapezius muscle and scapula diagnosed as chronic 
muscular pain.  There was no diagnosis of any cervical spine 
disability connected to service or service-connected 
disability.


II.  Analysis

The veteran asserts that he has a current neck disorder that 
is either directly related to service or to his service-
connected left shoulder disability.  As will be shown more 
fully below, since the evidence of record does not support 
the existence of a current neck disorder, service connection 
is not warranted on any basis.  

The Board finds initially and most importantly that the 
record reveals no competent medical evidence of a current 
diagnosis of the neck.  As was previously noted above, under 
the basic statutory framework and the case law, it is clear 
that a fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board further finds that current "disability" means a 
disability shown by competent medical evidence to exist at 
the date of the filing of the claim for service connection or 
thereafter.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Court 
has also held that the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292,296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case as to the veteran's claim.  

While May 1990 VA examination noted that tenderness at C6 had 
reportedly been found on an evaluation in connection with the 
veteran's application for a position with a police 
department, the May 1990 examiner did not provide a diagnosis 
of disability with respect to the veteran neck or cervical 
spine.  In addition, although a March 1995 VA examination did 
reflect a diagnosis that included chronic muscular strain in 
connection with the veteran's neck presumably based on 
tenderness in the neck area and evidence of some pain on 
motion, there was no diagnostic support for this conclusion 
at the time of the examination.  In addition, this diagnosis 
followed a work-related accident in August 1994 and was 
apparently without the benefit of cervical spine X-ray 
results.  The additional private medical diagnosis of chronic 
cervicothoracic musculoligamentous strain with severe 
myofascial syndrome in September 1995 was likewise 
unsupported by MRI, EMG or X-ray findings, and, in fact, was 
not supported by earlier July 1995 X-rays and MRI of the 
cervical spine that revealed negative findings.  Thereafter, 
although a November 1995 EMG study was noted to reflect some 
evidence of abnormality at C5-6, the January 1996 VA examiner 
who interpreted these results also acknowledged that this EMG 
of the left upper extremity and cervical paraspinous muscles 
produced equivocal results, concluded that the veteran's 
subjective complaints far outweighed any objective findings 
and made evaluation difficult, and also believed that there 
was no evidence either historically or in the medical record 
to suggest nerve injury arising out of the in-service fall of 
1989.  

Despite the fact that the record revealed little, if any, 
objective support for the diagnoses noted above, in June 
1997, the Board remanded this matter for further evidentiary 
development as to the existence of any current neck 
disability etiologically related to service or to the 
veteran's service-connected disability, and the Board 
acknowledges that such development was made even more 
appropriate when December 1997 VA X-rays of the cervical 
spine were interpreted to reveal minimal intervertebral disc 
space narrowing at C7-T1, thus once again leaving open the 
possibility of a current disability of the cervical spine.  

However, as was the case with all previous interpretations of 
diagnostic studies of the cervical spine, the January 1998 VA 
examiner reviewed these prior studies and noted that they and 
the January 1998 clinical findings did not support a 
diagnosis of a current disability of the neck.  In fact, as 
was also noted earlier, in a supplemental report dated in 
March 1999, the January 1998 examiner stated that the 
veteran's "X-rays and clinical examination revealed no 
problem with the cervical spine and therefore no diagnosis 
was made."  Although the Board notes that its remand also 
requested opinions as to the etiology of any neck disability, 
the lack of a specific opinion in this regard is moot and 
unnecessary in light of the January 1998 examiner's opinion 
as to the lack of any current disability of the neck.  Thus, 
remand for a more specific opinion is not warranted.

It is also noted that a VA examiner again sought objective 
support for continuing neck complaints by further EMG and 
nerve conduction studies in February 2000, but the results of 
such studies were once again negative.  

Finally, although there are multiple reports of neck pain, it 
has been held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The veteran is also not competent to say whether any current 
neck symptoms are related to service or to his service-
connected left shoulder disorder.  Espiritu v. Derwinski, 
supra.  The Board further finds that medical findings that 
"refer" neck pain to the veteran's left shoulder disorder 
do not constitute medical evidence linking a disability of 
the neck to a disability of the left shoulder under either 
Allen v. Brown, supra, or 38 C.F.R. § 3.310(a) (2000).  

In summary, the Board finds that there is no competent 
evidence of a current diagnosis of a neck disorder.  
Moreover, while the veteran is capable of providing evidence 
of certain persistent or recurrent symptoms of disability, he 
is not competent to link persistent or recurrent symptoms to 
service or to an underlying disability that is not 
perceptible to a lay party.  A disorder of the neck is a 
medical disability subject to diagnosis by a party with 
medical expertise, not to a lay person's observation.  The 
Board finds nothing in the recent legislative changes that 
has altered the methods of proof of critical facts set forth 
in the prior case law.

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability with respect to the 
veteran's neck makes the claim so fundamentally defective 
that it would be additionally subject to denial on the basis 
of a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 5103A(a) (no 
duty to assist when no reasonable possibility exists that 
such assistance would aid in substantiating the claim), and 
38 U.S.C.A. § 5103A(d)(2) (no obligation to provide a VA 
examination when evidence of record does not contain 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and there is no indication that the disability or 
symptoms may be associated with the claimant's active 
service).  Since the VA does not have an obligation to assist 
the veteran with respect to the development of his claim, the 
Board finds that the claim should be denied because of a lack 
of legal merit.


ORDER

The claim for service connection for a neck disorder is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

